Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claim 32 remains withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claims 20, 21 and 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been obviated by the amendment filed January 27, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-8 and 10-19 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0136626 to Phillips et al.

Phillips et al. disclose a catalyst article wherein a substrate inclusive of honeycomb flow-through or wall-flow monoliths.  Paragraphs [0076] - [0078].  The composition may have two layers, present in either order [0006], on the substrate material.  One of the layers comprises a cerium containing molecular sieve [0005] and the other layer can comprise palladium on an oxide or mixed oxide comprising ceria and zirconia, [0011] (note these appear to be mixed rather than layered, and [0056], describing substantially the composition and organization claimed in the instant application. The NOx composition is the cerium containing molecular sieve in this case.  The reference thus provides for either layer to be in direct contact with the substrate.  Furthermore, as the reference discloses at least two layers, the reference reads on the instant claims comprising undercoat or overcoat layers.  The reference indicates that the layers may extend the entire length of the substrate or may be positioned to overlay only a portion of one another, [0114] and the figures.  Additional components such as 

The ceria containing molecular sieve can be a small-pore sieve [0059] and claim 4.  The ceria containing molecular sieve can be a medium-pore sieve [0060], including MEL, STT and particularly MFI (ZSM-5), [0062].  The loading of layers or catalysts on a honeycomb article are commensurate with the instantly claimed amount, see claim 41, [0092] and [0116] – [0118].  Clearly, “catalytically active” amounts or loading of catalysts on substrates are result effective variables.   The artisan must minimize cost while maximizing performance and thus is guided by the prior art disclosures of effective amounts and loadings for each catalytically functioning material.  The amount of metal incorporated into the molecular sieve is variously described depending on the preferred metal, but falls somewhere in the range of 0.01-20 wt% based on the article, which is considered to overlap the amounts claimed herein.  The reference indicates the metals on the zeolite may comprise mixtures of metals including cobalt, copper, iron, 
  
	The primary difference between the instant claims and the reference disclosure is one of scope; i.e. the reference material describes a number of other metals and supports from which to select from.  However, the instant claims would have been obvious because the artisan armed with the Phillips et al. disclosure would have the certainty that any specific combination of layers would be expected to function more or less as described for the desired function of the catalytic article.  The selection of some from many is an obvious modification so long as the choices are clearly laid out.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive to the extent set forth hereinabove.
Applicant argues that the Phillips reference is very specific with the metals used in specific applications.  This is certainly the case, but the reference still teaches two compositions in two layers, one designated as an SCR catalyst and one designated as a NOx adsorber catalyst.  Some materials, such as a cerium containing molecular sieve, are disclosed by Phillips et al. as representative of both catalysts. However, specific or a cerium containing molecular sieve that can contain further metals.  Paragraph [0020] also references the NOx adsorber catalyst as a cerium molecular sieve.  Paragraph [0069] specifies that the metal in the NOx adsorber catalyst, i.e. cerium, can be present in a concentration of 0.01 to 20 wt.% as previously set forth in the office action.  Paragraph [0068] describes small,  medium and large pore molecular sieves as claimed in the instant application.
The reference describes the SCR catalyst as comprising a large number of compositions, including metals on refractory oxides, representative of applicant’s other layer, at paragraphs [0054] and [0055].  Paragraph [0056] indicates that a Group VIII metal may be on the oxide, which includes platinum group metals.
Accordingly, the rejection stands.

Allowable Subject Matter
Claims 20-23 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form to include all limitations of the base claim and the dependent claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732